Citation Nr: 1644253	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  04-36 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for post-traumatic migraines prior to February 23, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 23, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant

ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to August 1973 and from October 1976 to August 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for the Veteran's post-traumatic migraines to 30 percent, retroactively effective from November 30, 2000.  He appealed for an even higher rating for this service-connected disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the granting of a higher rating does not abrogate an appeal unless the Veteran expressly indicates he is satisfied or content with the new rating or receives the highest possible rating).

In October 2005, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board remanded the claim in November 2014 for further development, and an April 2015 rating decision since issued on remand further increased the rating for the post-traumatic migraines to 50 percent, effective February 23, 2015.  As that is the maximum schedular rating available for this disability, and there is no suggestion of entitlement to even greater compensation on an extra-schedular basis, the Board need only determine whether this higher rating was warranted at any time prior to February 23, 2015.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board also notes that the Veteran filed a separate claim for a TDIU, at least partially owing to his migraine headaches.  A September 2015 rating decision granted that claim effective February 23, 2015, and he has not expressly disagreed with that decision, including specifically in terms of the effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  However, as that claim at least partly involves the disability for which a higher rating is sought here, the Board must determine whether a TDIU was warranted even prior to February 23, 2015 since part and parcel of the present appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

Consider also that, after the October 2005 hearing, the Veteran was afforded an additional hearing before another Veterans Law Judge (VLJ) of the Board.  Part of the testimony concerned another claim - for service connection for a psychiatric disorder - so even aside from the derivative TDIU claim, and part of the testimony concerned the claim regarding the rating for the headaches.  Consequently, the Veteran was offered another hearing that would include a third VLJ on a panel pursuant to Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  He declined that offer, however, and in a November 2014 panel decision the Board remanded this claim concerning the rating for the headaches and separately remanded the claim for a psychiatric disorder under the exclusive signature of the VLJ that had heard testimony concerning that other claim.  That VLJ since has retired, so the undersigned is now the only VLJ remaining at the Board before whom the Veteran has presented testimony concerning this claim regarding the rating for the migraines (also the derivative TDIU claim).  Thus, this claim is now solely before this VLJ.  See BVA Directive 8430, ¶ 5(c)(a)(2).  Moreover, in the April 2015 decision, on remand, the Appeals Management Center (AMC) granted the claim for service connection for a psychiatric disorder - in particular, for major depressive disorder, recurrent, unspecified, assigning an initial 10 percent rating retroactively effective from February 4, 2010, and a higher 30 percent rating as of September 5, 2013.  As already alluded to, in order for the Board to have further jurisdiction to consider this other claim, the Veteran would have had to separately appealed those ratings and/or effective dates.  See Grantham, supra.  He did not, however, so only the claims concerning the rating for his headaches and TDIU prior to February 23, 2015, remain in dispute.



FINDINGS OF FACT

1.  The Veteran's migraine headaches are reasonably shown to have caused very frequent, completely prostrating, and prolonged attacks that have been productive of severe economic inadaptability since April 17, 2009.

2.  The evidence also reasonably shows that his migraines have rendered him unable to obtain or maintain substantially gainful employment since December 19, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a higher 50 percent have been met from April 17, 2009, but not earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code (Code) 8100 (2015).

2.  The criteria for a TDIU rating from December 19, 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by way of a July 2001 letter, an August 2004 Statement of the Case (SOC) and January 2005, January 2010, August 2013, September 2013, and April 2015 Supplemental SOCs (SSOCs), which further notified him of the pertinent laws and governing regulations.  During the October 2005 hearing, the undersigned VLJ duly explained the issues and suggested submission of certain evidence required to substantiate these claims.  Moreover, 

in the questioning and responses, including by and from his representative, the Veteran demonstrated his actual knowledge of the type of evidence and information needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.103(c)(2), 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
As for the additional obligation to assist him in fully developing his claims, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  As well, VA examinations were done in October 2001, February 2009, April 2009, September 2013, and February 2015.  Cumulatively, the reports of those examinations reflect consideration of the relevant history, including his lay reports regarding the extent and severity of his associated symptoms and consequent impairment, also contain sufficient findings allowing for application of the relevant rating criteria.  He has not identified any pertinent evidence that remains outstanding and that is obtainable.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In deciding these claims, the Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as concerning each claim.


Whether a Higher Rating is Warranted for the Headaches prior to February 23, 2015.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings demonstrating distinct time periods when the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, a "staged" rating is to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim begins one year before the claim was filed.  As this claim at issue for increase was received on November 30, 2000, the period for consideration is from November 30, 1999 to the present.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a 0 percent rating is warranted for migraines with less frequent attacks; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and a maximum 50 percent rating is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), however, "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran contends that his migraines have been productive of severe economic inadaptability because they contributed to disrupting his employment over the years, requiring him to take significant time off work to deal with his symptoms.  

A September 2001 VA record notes the Veteran reported decreased migraines after being placed on cholesterol medication.  On October 2001 VA examination, the Veteran described headache pain as a bifrontal throbbing pain that occurred twice a week and lasted several hours to a day.  He denied scotoma associated with headaches but did note nausea, photophobia, and phonophobia.  Headaches were exacerbated by heat exposure and increased stress.  On examination, the examiner diagnosed a migraine without aura that caused mild impairment.  

At the October 2005 hearing, when asked about his headaches, the Veteran testified that he had a heart and brain problem that caused him to lose consciousness if he took a forward leaning position.  This occurred three to four times a week.  His attacks were aggravated by heat, bending over, or being in a "stooped" position.  He indicated he had to quit his job in law enforcement, in part, because these episodes affected his ability to drive a car and discharge his duties.  He sought vocational rehabilitation and had found another job as an emergency manager for the Indian Health Service, which was predominantly sedentary.  However, his was reduced, almost by half.  In a February 2008 statement, the Veteran added that his migraines also contributed to two near-collisions while driving on the job, leading to the revocation of his driving privileges and rendering him unable to continue working as a "director of public safety."  He reiterated that he was asked to resign and found another job, but with a significantly reduced (almost 50 percent) salary.

On February 2009 VA examination, the Veteran reported frontal headaches of varying severity that occurred daily for about fifteen minutes.  He also indicated that he had blackout spells that prevented him from driving, teaching shooting, working on cars, or participating in gardening or mountain climbing.  He also said he needed to avoid operating heavy equipment and remain indoors to work.  His wife assisted him in his commute.  Still, the Veteran indicated that he had lost no time from work over the prior 12 months.  During a psychiatric examination later that month, the Veteran reported headaches two to three times per week, rated a 7/10 in severity.  The headaches lasted three to four hours and caused pressure in the frontal region.  They were associated with visual scotoma, nausea, and photophobia.  He denied vomiting or phonophobia.

On April 2009 VA examination, the Veteran reported headaches that occurred about once a week and were described as causing bifrontal, dull, and achy pain.  They occurred independently from his syncopal spells (i.e., blackouts) and lasted anywhere between two hours to a full day.  He denied associated scotoma, nausea, or vomiting.  He endorsed difficulty concentrating during headaches; lying down in a quiet, dark room helped relieve them.  At the time of examination, he was working as a facilities manager at the VA mail-order pharmacy.  On examination, the examiner noted that his headaches resembled migraines.  There was no weakness, seizures, or paralysis noted.  He reported difficulty sleeping and waking early with chronic fatigue, but denied malaise or mobility problems.  He said he had difficulties keeping track of conversations and remembering tasks, but denied hypersensitivity to sound or light.  The examiner noted his symptoms had been stable for the prior year or so.  The examiner noted a MRA of the brain and neck was normal.  It was felt that his headaches caused "moderate" impairment.

In February 2010, the Veteran submitted leave statements showing he missed a significant amount of time that was allocated as sick leave.  The Veteran indicated that he missed over 42 days of work between 2008 and 2009 due to the severity of his migraine headaches, averaging to about four days a month.


A September 2010 mental disorders examination report notes history of mild traumatic brain injury (TBI) with headaches.  On VA neurological examination, the Veteran reported migraine headaches three to four times a week, lasting one to two hours.  He experienced visual scotoma for about 15 minutes prior to each headache.  Symptoms included left-sided throbbing and aching pain behind the eye, nausea, photophobia, and phonophobia.  Lying supine and retiring to a dark room was the only way to resolve his headaches.  He said he was working full-time, but missed one to two days of work each month due to headaches.  The examiner noted that headache pain worsened with physical activity, and that he appeared to have characteristic prostrating attacks of migraine headache pain more frequently than once per month.  However, these were not felt to impact his ability to work.

In March 2014, the Veteran said his headaches caused him to take excessive leave from work, noting he had insufficient sick leave to cover his need to leave due to migraines and depression.  He also said his migraines rendered him unable to do routine tasks, and require him to lay on the floor with the lights off, the radio low, often in the bathroom, using toilet paper as a pillow.  At the March 2014 hearing, the Veteran testified that his migraines occurred about two to four times a week.  He said he usually anticipated them, and needed to find a dark place to lie down with little or no noise.  Oftentimes, he got migraines at work, and would go into the bathroom and turn off the lights.  He reported nausea, visual disturbances, cold sweats, throbbing left-sided pain, and disorientation.  The episodes would last between 30 minutes to an hour and a half, depending on the circumstances.  He said he had devised ways to mask his episodes so that it did not draw concern from his employers.  At home, he said his headaches caused mood swings and affected his relationship with his family.  When he needed to, he said he went to the garage and deals with his headaches in the back seat of a car.  He was still working full-time, but had lost significant time lost due to depression and headaches.  

On February 2015 VA examination, the Veteran reported that his headaches never abated and had worsened since service.  He described them as beginning with mood changes and mild depression, and progressed to involve visual spots in both eyes and pain behind the right eye.  The pain would become pulsatile and affect primarily the right side of the head, though sometimes it was bilateral.  He described it as severe and usually associated with nausea, photosensitivity, auditory sensitivity, and fatigue.  He had difficulty thinking and remembering things after headaches, and was unable to function during them.  Specifically, he said he cannot operate a vehicle or work efficiently and normally lies down in a dark room, plugs his ears, and covers his eyes.  The examiner found symptoms included pulsating or throbbing head pain on both sides of the head, nausea, sensitivity to light and sound, changes in vision, and sensitivity to strong odors.  Head pain typically lasted less than a day.  The examiner found he had characteristic prostrating attacks of headache pain once every month, including very prostrating and prolonged attacks that were productive of severe economic inadaptability.  He felt that the Veteran's headaches had worsened over the years, and noted he had lost his job in December due to missing too many days as a result of his headaches.  The examiner also specifically indicated that the Veteran's accounts of his relevant medical history were direct and consistent with the medical evidence, and that his leave statements were consistent with frequently missed days at work due to migraine headaches.  The examiner opined that the Veteran's headaches had worsened over the years, eventually culminating in his inability to continue working.

At the outset, the Board notes that the Veteran is fully competent to report the symptoms and frequency of his migraine headaches, which are largely measured based on subjective reports, as well as their effect on his work.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).

A threshold question in this analysis is whether the Veteran's migraines have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations - regardless of the severity and frequency of his migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Veterans Court (CAVC) has held that "nothing in [Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

During the October 2005 hearing, the Veteran indicated that he was effectively forced to leave a job in law enforcement owing to a number of reasons, including a brain and heart condition that had caused him to "pass out."  While this is more consistent with his separately service-connected neurocardiac syncope, the subsequent February 2008 statement added that his migraines also contributed to his inability to continue working in law enforcement due to symptoms resulting in two near-collisions that had prompted the withdrawal of his driving privileges.  Both reports appear to reference the same job, and the Board finds no reason to question their veracity.  Thus, there is competent and credible evidence that his headaches contributed to his inability to continue in working as a "director of public safety."  Although he was able to find other work, he has also provided consistent accounts (given three years apart) that his salary was nearly halved (from well over $100,000 to roughly $60,000).  Significantly, correspondence from his last employer indicates he had made roughly $90,000 in his final year of employment.  Thus, the evidence also suggests that he has, to date, not achieved an earnings level comparable to that prior to his headaches contributing to the loss of his job in law enforcement.

Furthermore, even though the Veteran has consistently worked since having to leave behind a more lucrative career, he has consistently reported taking time off work because of his migraines, often requiring him to lie in the bathroom for prolonged periods.  His leave statements from more recent years document frequent requests for sick leave due to migraines, ranging between 30 minutes and full days.  Incidentally, this is quite consistent with the reports in the record of attacks lasting anywhere from fifteen minutes to a full day.  Moreover, the February 2015 examiner specifically opined that the headaches had culminated in an inability for the Veteran to continue working.  In addition, the Board finds it particularly notable that in September 2015 VA granted the Veteran's consequent derivative TDIU claim, predicated in part on the severity of his migraines.  Thus, VA has conceded that his migraines at least contribute to his current inability to obtain or maintain substantially gainful employment.  Finally, a correspondence from his most recent employer confirms he resigned due to "disabilities" and notes "liberal use of leave due to migraine headaches."  

The Board finds the evidence reasonably shows that the Veteran's migraine attacks contributed to the loss of a job that resulted in a tremendous earnings disparity that has never been recouped and continued to adversely affect his employment thereafter, eventually leading to an inability to work entirely.  Under these circumstances, his headaches are reasonably shown to have produced severe economic inadaptability.  What remains to be determined is whether his migraine attacks also have been "very frequent, completely prostrating, and prolonged" during the appeal period.  

The reported frequency of his migraine attacks have varied throughout the record, but are fairly consistent overall; the records generally indicate migraines occurring anywhere between one and four times a week since as early as October 2001, with the exception being in February 2009, when he reported frontal headaches lasting fifteen minutes daily (though even later that month he reported headaches occurring two or three times weekly and lasting several hours).  Extrapolating that forward, we can surmise that he has been experiencing between four and sixteen migraine attacks a month - significantly more frequent than the once-monthly standard contemplated by the 30-percent criteria.  See 38 C.F.R. § 4.124a, Code 8100.  Moreover, he has also consistently reported (excepting the outlier in February 2009) that migraines can last up to several hours or a full day since October 2001.  Thus, the Board concedes that the Veteran has had "very frequent" and "prolonged" migraine attacks from October 2001 onwards.  However, the first evidence of "completely prostrating" migraine attacks is on April 2009 VA examination, when he alleged headaches were relieved by lying down in a quiet, dark room.  Since then, he has continued reporting and examiners have consistently noted prostrating effects of migraine attacks.  Evidence since April 2009 indicates his migraines also render him unable to complete basic and routine tasks and interfere with his concentration.  Consequently, the evidence reasonably shows that the Veteran has had very frequent, completely prostrating, and prolonged migraine attacks since the April 17, 2009 VA examination, but no earlier.


In so finding, the Board is aware that that April 2009 examiner specifically noted the Veteran's headaches caused only "moderate" impairment, and at the time he had reported they were only occurring once a week and did not involve associated scotoma, nausea, photophobia, phonophobia, or other such symptoms.  However, it is critical to note that both before and after April 2009, the Veteran had consistently reported headaches averaging well over once a month and involving all the symptoms noted above.  Thus, the reduced frequency and severity of certain aspects of his headaches noted in April 2009 does not impeach the overall frequency and severity demonstrated by the record, particularly as it is evident that any relative improvement indicated was wholly isolated and temporary.  However, April 2009 is the first time his otherwise already very frequent and prolonged attacks were noted to cause prostration.  Consequently, the higher 50 percent rating is warranted only from the date of that evaluation, April 17, 2009.

The Board has considered the provisions of 38 C.F.R. § 3.400(o)(2), which preserves an effective date of up to one year prior to the date a claim for increase is received (which, in this case, is November 30, 1999).  Between November 30, 1999 and November 30, 2000, the Veteran's migraines were rated 0-percent disabling.  However, as there is virtually no pertinent evidence relating to that period - and certainly nothing pertaining to complaints, treatment, or diagnoses related to his migraine headaches - the Board can find no grounds upon which a compensable rating could be considered.

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).


Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400 (o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine:  (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

The Court has held that 38 U.S.C.A. § 5110 (b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110 (b)(2) was to provide Veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110 (b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, for the reasons and bases discussed, it was not until the April 17, 2009 VA examination that the Veteran met the criteria for the higher 50 percent rating, so this marks the effective date of the increase in rating for his service-connected headaches (i.e., "date entitlement arose" under the three scenarios mentioned).

Extra-schedular Considerations

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating alternatively on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAGOCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected migraine headaches reasonably describe his disability level and symptomatology.  The Board has awarded a higher rating for his headaches as of an earlier effective date based on prostrating attacks involving pain, nausea, photophobia, phonophobia, as well as on the resultant economic inadaptability.  He has not alleged, and the evidence does not otherwise show, any symptoms or pathology indicative of an unusual or unique disability picture not contemplated by the rating criteria; thus, the schedular criteria are wholly adequate.  Consequently, no extra-schedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

TDIU prior to February 23, 2015

As already explained, the matter of entitlement to a TDIU prior to February 23, 2015 has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (holding a request for a TDIU is not a separate claim of benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met); Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); and Norris v. West, 12 Vet. App. 413, 420 (1999) (holding a TDIU claim is, in essence, a claim for an increased rating).  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  

Even without considering the Board's above decision, the Veteran was previously assigned a combined 60 percent rating from March 26, 2003.  Pursuant to the analysis above, his migraine headaches are now subject to a 50 percent rating from April 17, 2009.  Thus, from April 17, 2009 onwards he satisfies the schedular requirements of § 4.16(a) for consideration of entitlement to a TDIU.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment from nonservice-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

Notably, the September 2015 rating decision granting a TDIU as of February 23, 2015 conceded that the Veteran is unable to secure or follow a substantially gainful occupation based on the February 2015 VA examiner's finding that the Veteran's headaches culminated in an inability to continue working.  The effective date was assigned based on the date he met the schedular requirements to be eligible for individual unemployability benefits at the time.  Notably, that date is now rather earlier (April 17, 2009).  However, as noted above, the Veteran has been gainfully and consistently employed throughout most of the period on appeal.  His application seeking a TDIU and the response from his employer indicates he last worked on December 18, 2014, resigned because of his disabilities, and took liberal leave due to his headaches and depression (which is also service connected).  Thus, a TDIU cannot be awarded prior to (or on) December 18, 2014.  However, as VA already has conceded his headaches render him unemployable, and the only limiting factor on the effective date for a TDIU was his schedular eligibility, the Board finds that a TDIU is also warranted from December 19, 2014.

Accordingly, resolving all remaining doubt in the Veteran's favor, the Board finds that a higher 50 percent rating is warranted for his post-traumatic migraines from April 17, 2009 (but no earlier, as the preponderance of the evidence is against finding that his migraine attacks were completely prostrating prior to that date), and a TDIU is warranted from December 19, 2014 (but no earlier, as the preponderance of the evidence shows he was gainfully employed prior to that date).  To that extent, the appeal is granted.



ORDER

The higher 50 percent rating for the post-traumatic migraines is granted as of an earlier effective date - namely, as of April 17, 2009.

A TDIU also is granted from an earlier date - namely, as of December 19, 2014.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


